Citation Nr: 1131531	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancers on head, back, and chest, to include as secondary to exposure to carbon tetrachloride.

2.  Entitlement to service connection for non-Hodgkin's lymphoma to include as secondary to exposure to carbon tetrachloride.

3.  Entitlement to service connection for immune deficiency to include as secondary to exposure to carbon tetrachloride.

5.  Entitlement to service connection for residuals of prostate cancer to include as secondary to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for non-Hodgkin's lymphoma, immune deficiency, and residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin cancers of the face, back, and chest have not been related by competent medical evidence to his active duty service.


CONCLUSION OF LAW

The Veteran's skin cancers of his face, back, and chest were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters May 2008 and August 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's VA medical treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Except for the Report of Medical Examination dated in March 1955, the Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

With respect to private treatment records, with respect to the Veteran's skin cancer, in September 2008, a VA Form 21-4142, Authorization and Consent to Release Information to VA, was completed by the Veteran to obtain medical records dated from 2000 to the present from Dr. Reutlinger on behalf of the Veteran.  Although VA did not attempt to obtain these records, they were submitted by the Veteran in April 2009.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his skin cancers.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  


With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing the possibility that the Veteran's skin cancers on his face, back, and chest are related to service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of skin cancers of the face, back, and chest are factually shown during service.  The Board concludes it was not.  

The Veteran testified in May 2011 that he did not have any signs or symptoms of skin cancer while he was in the military.  In addition, on the clinical examination for separation from service, the Veteran's skin was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from skin cancer during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Malignant tumors can be service-connected on such a basis.  However, the first showing of any type of skin cancer was not until many years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  The Veteran does not claim, and the record does not show, that he has had continuity of symptomatology since service.  The Veteran's private medical records indicate that in June 2000, the Veteran reported that he had had radiation therapy approximately 10 to 15 years prior and had an increasing sized tumor on his chest but neglected to go to the doctor for treatment but had new lesion on his left face in front of his ear and also wrapping around to the back of his ear, another lesion on his lower abdomen, and multiple smaller lesions on his back.   As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has had skin cancers.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In September 2008, the Veteran reported that he was a crypto repairman that actively engaged in cleaning and repairing crypto equipment from approximately February 1953 to December 1954 and that his job consisted of washing and scrubbing the equipment in a vat of carbon tetrachloride.  The Veteran stated that he had skin cancer and that he believed that the condition was a direct result of his exposure to carbon tetrachloride.

However, no medical professional has ever related any of his skin cancers to the appellant's military service or more specifically to exposure to carbon tetrachloride.  In fact, with respect to basal cell carcinoma, the Veteran's treating physician noted, "This patient is a 70-year-old ... male who has had multiple basal cell carcinomas on his face and chest due to exposure to ultraviolet rays when he was a child."  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

Thus, the record is absent evidence of in-service incurrence of skin cancer, evidence of skin cancer within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed skin cancers.  

Although the Veteran contends that he has skin cancer that is related to his service, and more particularly exposure to carbon tetrachloride, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for skin cancer on head, back, and chest, to include as secondary to exposure to carbon tetrachloride, is denied.


REMAND

With respect to the remaining issues on appeal, the Veteran has identified private treatment records of Dr. Henderson, Dr. Vasireddy, Dr. Jumean, and Dr. Lutton.  The Veteran has provided copies of Dr. Jumean's records; however, although requested by VA in August 2009, he did not complete and return separate authorization forms for the remaining three physicians.  It appears from the record that Dr. Vasireddy treated the Veteran's non-Hodgkin's lymphoma, Dr. Henderson treated the Veteran's prostate cancer, and Dr. Lutton for neuropathy in his hands.  It is unclear whether the Veteran is claiming that he has an immune deficiency causing the neuropathy.  Nonetheless, it is the Board's opinion that the Veteran be provided another opportunity to thoroughly complete and return separate authorization forms for each physician.  At this time the Board notes that it is important that the Veteran provide the dates of treatment as well as the condition(s) for which treatment was provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be sent VA Forms 21-4142 which are pre-filled with the information in section 7A of the forms for Dr. Henderson, Dr. Vasireddy, and Dr. Lutton that the Veteran provided in September 2008.  The Veteran should be requested to complete these forms by providing the information in sections 7B and 7C and signing and returning the forms.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his non-Hodgkin's lymphoma, prostate cancer, and immune deficiency other than records already identified or in the claims file.  If so, the Veteran should be provided with additional authorization forms for the release of any identified treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


